Citation Nr: 0528127	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Newark, New Jersey.


FINDING OF FACT

The preponderance of the evidence is against establishing 
that bilateral hearing loss is attributable to the veteran's 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Despite efforts by the RO, the veteran's service medical 
records from his period of active service are not available.  
A response from the National Personnel Records Center (NPRC) 
stated that no records of the claimant were available, and 
suggested that if such records were present at the NPRC in 
1973, they may have been destroyed due to a fire that year at 
their St. Louis, Missouri facility.

The veteran's separation document indicates that he was a 
clerk typist with an ordnance company.  

The veteran underwent a VA audiological examination in 
January 2000.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
30
45
80
80
LEFT
15
20
50
45
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

During the examination, the veteran reported a tympanic 
membrane perforation at the age of 16 when he was hit by a 
wave.

VA treatment records dated January 2000 to June 2003 showed 
that in June 2002, it was found that the veteran had an 
asymmetrical hearing loss, right ear worse than the left and 
a history of tympanic membrane perforation on the right when 
the veteran was 16 years old.  A January 2003 entry indicated 
that the veteran's hearing might be worse since his January 
2000 examination, otherwise no change in history.  

At his May 2004 RO hearing, the veteran testified that 
although he was a company clerk while in the service, he was 
required to go out into the field and make reports around 
artillery fire.  The veteran indicated that he was out on the 
ordinance test range for approximately four months.  The 
veteran indicated that after he left the service, his hearing 
was not as good as it used to be.  After separation from 
service, the veteran testified that he was a typist for the 
American Can Company for approximately two years and in real 
estate for about six months.  The veteran then worked in a 
packaging business.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hearing loss are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2004).  In 
this case, the veteran meets the requirements for impaired 
hearing.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of a sensorineural 
hearing loss within the first post-service year.  Indeed, it 
a hearing loss was not clinically diagnosed prior to a 
January 2000 VA audiogram.  As such, there was a considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of hearing loss.  See Maxson v. 
West, 12 Vet.App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].  Given the length of time between the 
veteran's separation from military service and his diagnosis 
of bilateral hearing loss, the record is against finding 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d).

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed bilateral 
hearing loss disability is related to noise exposure during 
his period of active service.  Based upon the evidence 
discussed above, the Board concludes that the evidence is 
insufficient to link the veteran's current bilateral hearing 
loss with any claimed inservice noise exposure.  
Consequently, the veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the 
appellant's sincerely held belief that his hearing loss is 
due to service.  The appellant, however, as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

 
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


